       Case 2:21-cv-00086-MV-GJF Document 18 Filed 05/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

MARCUS HUBBARD and
NATHANIEL EVANS,

       Plaintiffs,

v.                                                                     Civ. No. 21-86 SMV/GJF

CONTINENTAL INTERMODAL
GROUP – TRUCKING, LLC,

       Defendant.

                             ORDER DENYING WITHOUT
                     PREJUDICE DEFENDANT’S MOTION TO DISMISS

       THIS MATTER is before the Court on Defendant Continental Intermodal Group –

Trucking LLC’s Motion to Dismiss. ECF 13. As with the previous Motion to Transfer Case

[ECF 9], the instant Motion does not indicate whether it is opposed or whether Defendant even

sought Plaintiffs’ position before filing. But the Local Rules—as the Court mentioned three days

ago in its previous order—require that a “[m]ovant must determine whether a motion is opposed,

and a motion that omits recitation of a good-faith request for concurrence may be summarily

denied.” ECF 11 at 1 (quoting D.N.M.LR-Civ. 7.1.(a)). Because Defendant’s Motion does not

include a “recitation of a good-faith request for [Plaintiffs’] concurrence,” the Court will also

summarily deny this Motion. Any additional violations of this Local Rule will result in an Order

to Show Cause.

       IT IS ORDERED that Defendant’s Motion is DENIED WITHOUT PREJUDICE.



                                            ____________ _____________________________
                                            THE HONORABLE GREGORY J. FOURATT
                                            UNITED STATES MAGISTRATE JUDGE
